892 F.2d 1047
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Manuel SUAZO-OCHOA, a/k/a Ricardo Corro-Munoz, Defendant-Appellant.
No. 89-50107.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1989.*Decided Dec. 15, 1989.

Before BROWNING, BOOCHEVER, and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Suazo-Ochoa appeals the district court's denial of his motion for acquittal on the ground the evidence did not show he knew the vehicle contained marijuana.   Drawing the reasonable inferences in favor of the government,  United States v. Fleishman, 684 F.2d 1329, 1340 (9th Cir.1982), even from the circumstantial evidence set out by Suazo-Ochoa in his brief, Blue Brief at 15-16, a rational trier of fact could find Suazo-Ochoa to have been a knowing participant in the drug importation and distribution conspiracies of which he was convicted by the jury.   After finding Suazo-Ochoa guilty of the conspiracy offenses, a jury could properly find him guilty of the substantive offenses as well under either an aiding and abetting theory,  United States v. Smith, 832 F.2d 1167, 1170 (9th Cir.1987), or a Pinkerton theory,  United States v. Vasquez, 858 F.2d 1387, 1393 (9th Cir.1987).


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3